       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 1 of 12




                             NATURE AND OBJECT OF ACTION

       The object of the above action is to foreclose a Mortgage held by the Plaintiff and
recorded in the County of Saratoga, State of New York as more particularly described in the
Complaint herein

       TO THE DEFENDANT(S), except Vincent R. Stewart and Heather M. Stewart aka
Heather M. Straight, the plaintiff makes no personal claim against you in this action.

       TO THE DEFENDANT(S), except Vincent R. Stewart and Heather M. Stewart aka
Heather M. Straight;

       IF, AND ONLY IF, you have received or will receive a Bankruptcy Discharge Order
which includes this debt, the plaintiff is solely attempting to enforce its mortgage lien rights in
the subject real property and makes no personal claim against you. In that event, nothing
contained in these or any papers served or filed or to be served or filed in this action will be an
attempt to collect from you or to find you personally liable for the discharged debt.


YOU ARE HEREBY PUT ON NOTICE THAT WE ARE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 2 of 12



UNITED STATES DISTRICT COURT                        CASE NO. 1:18-CV-1265 (LEK/DJS)
NORTHERN DISTRICT OF NEW YORK
United States of America, Acting Through the
Rural Housing Service or Successor Agency,
United States Department of Agriculture
                              Plaintiff,

           -against-                                                COMPLAINT

                                                             ACTION TO FORECLOSE
                                                                 A MORTGAGE

Vincent R. Stewart,
Heather M. Stewart aka Heather M. Straight;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in
or lien upon the premises being foreclosed herein,

                          Defendants


       The plaintiff herein, by its attorney MANFREDI LAW GROUP, PLLC, complains of the

defendants above named, and for its cause of action, and alleges:

1. This court has jurisdiction under the provisions of Title 28, United States Code, Section

   1345.

2. The plaintiff, UNITED STATES DEPARTMENT OF JUSTICE, NORTHERN DISTRICT

   OF NEW YORK, having an address of 441 SOUTH SALINA STREET, ROOM 356,

   SYRACUSE NY 13202-2455 is authorized to issue loans to borrowers by and through the

   Department of Agriculture.

                                THE NOTE AND MORTGAGE

3. That on or about December 3rd, 2009 the defendants, Vincent R. Stewart and Heather M.

   Stewart a/k/a Heather M. Straight, for monies loaned and for the purpose of securing to

   lender/plaintiff or its predecessor, its successor and assigns, a sum of money, duly executed
       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 3 of 12



   and acknowledged a Promissory Note in the amount of $131,200.00 at an interest at the rate

   of 4.87500% and agreed to repay said sums in monthly principal and interest payments each

   and every month.

4. A copy of the Promissory Note is attached as Exhibit A.

5. That as security for the payment of said indebtedness, a Mortgage was executed

   acknowledged and delivered to the stated lender/mortgagee/plaintiff its successor and assigns

   under certain conditions with rights, duties and privileges between the parties as described

   therein.

6. A copy of the Mortgage is attached as Exhibit B.

7. The Mortgage was recorded in the Saratoga County Clerk’s Office on 12/7/2009 as

   Instrument number 2009043164.

8. The “mortgaged premises” is 18 Third Avenue, Hadley, New York 12835 described herein

   as “Schedule A”.

9. Attached as Exhibit C are redacted Rural Housing Service Payment Subsidy Agreements.

   Pursuant to the Mortgage and said Subsidy Agreements, the Plaintiff is entitled to recapture

   said subsidy amounts.

10. The plaintiff is the owner and holder of the subject mortgage and note, or has been delegated

   the authority to institute a mortgage foreclosure action by the owner and holder of the subject

   mortgage and note.

11. That Vincent R. Stewart and Heather M. Stewart aka Heather M. Straight failed to comply

   with the conditions of the Promissory Note by failing to make payment due and on 12/6/2016

   the loan was accelerated at which time the Defendants were 247 days behind scheduled

   payment. Exhibit D.
       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 4 of 12



12. The requisite notice as is required under the mortgage was sent and advised the borrower

   which agreement he/she/they defaulted, advised the actions required to cure the default, the

   date by which the curative actions must be completed which date being at least 30 days from

   the date of the notice, advised that plaintiff may require immediate payment in full unless

   cured, and advised the borrower(s) that have a right to present a defense to the lawsuit.

   Exhibit D.

13. The property which is the subject of this foreclosure action does not meet the definition of a

   "home loan" pursuant to New York RPAPL §§ 1304 and 1306, because the mortgaged

   property is not the borrowers’ principal residence.

14. Upon information and belief, the borrower defendants do not reside at the mortgaged

   premises.

15. The plaintiff is exempt from complying with the 90 day notice provisions of RPAPL §§ 1304

   and 1306 because the mortgaged premises is not the borrowers’ residence.

16. Notwithstanding, the 90-day pre-foreclosure notice was issued on 6/8/2017. Exhibit E.

17. There is currently due the following sums:

   Principal (Note)                                                $118,653.10

   Interest (Note) at 4.875% per annum
   From April 3, 2016
   through October 22, 2018                                        $ 14,769.88


   Principal (Advances – Taxes/Ins/Maint)                          $   4,832.85

   Interest (Advances – Taxes/Ins/Maint)                           $     241.32

       Escrow/Impound (Advances paid, but not
       yet posted to account’s Advance Principal)                  $   1,072.82

   Late Charges Due                                                $      93.31
       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 5 of 12



       Interest Credit (Subsidy) Granted $11,247.11
               (Subsidy Calculated for Recapture)                    $      0.00

   TOTAL DUE THROUGH October 22, 2018                                $139,663.28


18. That in order to protect its security, the plaintiff may be compelled to pay during the

   pendency of this action, local taxes, assessments, water rates, insurance premiums and other

   charges assessed to the Mortgaged Premises, and hereby requests that any sums paid by it for

   said purposes, with interest thereon, be added to the sum otherwise due, be deemed secured

   by the mortgage and be adjudged a valid lien on the Mortgaged Premises.

19. Vincent R. Stewart and Heather M. Stewart aka Heather M. Straight is included in this

   lawsuit as Record Owners and original obligors under the Note secured by the Mortgage

   recorded on 12/7/2009 in Instrument No. 2009043164. Exhibits A & B.

20. The true names of the defendants “JOHN DOE #1-5” and “JANE DOE #1-5” are unknown

   to the United States, those names being fictitious, but intending to designate tenants,

   occupants or other persons, if any, having or claiming any estate or interest in possession

   upon the premises or any portion thereof.

21. The plaintiff shall not be deemed to have waived, altered, released or changed its election

   herein by reason of any payment after the commencement of this action of any or all of the

   defaults mentioned herein and such election shall continue to be effective.

22. No other action or proceeding has been brought at law or otherwise for the recovery of said

   sums secured by the Promissory Note and Mortgage or any part thereof.

23. That the Certificate of Merit pursuant to CPLR 3012-b is annexed hereto and made a part

   hereof.

24. The plaintiff is not seeking a deficiency judgment in this lawsuit.
       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 6 of 12



25. The plaintiff is not seeking attorneys’ fees in this lawsuit.

26. The plaintiff seeks a judgment of foreclosure and sale only.

       WHEREFORE, Plaintiff demands judgment:

   (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

       Pendency of this action, and every person whose conveyance or encumbarance is

       subsequent or subsequently recorded, be forever barred and foreclosed of all right, claim,

       lien, interest or equity of redemption in the mortgaged premises;

   (b) of foreclosure and sale the mortgaged premises 18 Third Avenue, Hadley, New York

       12835 as shown in annexed Schedule A may be decreed to be sold according to law

   (c) That the priority of liens against the real property be determined by the Court, and the

       proceeds of the sale of said property, after proper court costs, be distributed among the

       owners and holders of liens against said property in the order of priority thereof as

       determined by the Court; and

   (d) That the total amount due to the Plaintiff on the NOTE and MORTGAGE as described

       herein be adjudged;

   (e) That the Plaintiff may be paid the amount adjudged to be due to the Plaintiff with interest

       thereon to the time of such payment, together with the costs and expenses of this action

       and the expenses of the sale, so far as the amount of such money properly applicable

       thereto will pay the same; and

   (f) That the Plaintiff may have such other and further relief which as to this Court may seem

       just, reasonable and proper.

Dated: October 25, 2018
                                                       /s/ John Manfredi
                                                       John Manfredi, Esq.
                                                       Manfredi Law Group, PLLC,
Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 7 of 12



                                   Attorneys for Plaintiff,
                                   302 East 19th Street, Suite 2A
                                   New York, New York 10003
                                   Telephone No. (347) 614-7006
       Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 8 of 12



UNITED STATES DISTRICT COURT                          Case No.
NORTHERN DISTRICT OF NEW YORK
United States of America, Acting Through the
Rural Housing Service or Successor Agency,
United States Department of Agriculture

                              Plaintiff,

           -against-                                  Mortgaged Premises:
                                                      18 Third Avenue, Hadley, New York 12835


Vincent R. Stewart,
Heather M. Stewart aka Heather M. Straight;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in
or lien upon the premises being foreclosed herein,

                           Defendants



                  CERTIFICATE OF MERIT PURSUANT TO CPLR 3012-B

John Manfredi, Esq., pursuant to CPLR § 2106 and under the penalties of perjury, affirms as

follows:

       1. I am the attorney of record for plaintiff in the above-captioned mortgage foreclosure

           action. As such, I am fully aware of the underlying action, as well as the proceedings

           had herein.

       2. I have reviewed the facts of this case and communicated with Jennifer Jackson, a

           representative of plaintiff concerning the subject of this action.

       3. Based upon my communication with the plaintiff and my review of the pertinent

           documents, including the mortgage, security agreement and note or bond underlying

           the mortgage executed by the defendants and all instruments of assignment, if any,
      Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 9 of 12



          and any other instrument of indebtedness including any modification, extension,

          and/or consolidation, and to the best of my knowledge, information and belief, there

          is a reasonable basis for the commencement of this action and that Plaintiff is

          currently the creditor entitled to enforce rights under such documents.

      4. I further certify that to the best of my knowledge, information and belief, formed after

          reasonable inquiry regarding the present action, the presentation of the pleadings or

          the contentions contained herein is true and correct.

Dated: October 25, 2018

                                                    /s/ John Manfredi
                                                    John Manfredi, Esq.
                                                    Manfredi Law Group, PLLC,
                                                    Attorneys for Plaintiff,
                                                    302 East 19th Street, Suite 2A
                                                    New York, New York 10003
                                                    Telephone No. (347) 614-7006
          Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 10 of 12


                 WebTitle File No.: WTA-18-018485                                        Client File No.:

                                        SCHEDULE A
                            DESCRIPTION OF MORTGAGED PREMISES

ALL THAT CERTAIN PIECE, PARCEL OR LOT OF LAND, situate on Hadley Heights, lying and being in the Town of
Hadley, Saratoga County, New York, bounded and described as follows:

BEGINNING in the northeasterly side of the roadway leading over Hadley Heights to the Hughes Farm, at the southwest
corner of a lot of land heretofore sold by the estate of Bert W. Johnson to Benjamin Dingman and Sarah Dingman, and
runs from thence North 39 degrees 30 minutes East along the southerly line of said last mentioned lot a distance of 104
feet to the Pole Line property of the N.Y.P. & L. Corp., and being the southeast corner of said last mentioned lot; thence
South 26 degrees East along said Pole Line property 225 feet to the northeasterly side of said roadway, and thence North
53 degrees West along said roadway 206 feet to the place of beginning, being a flat-iron piece or property.

A MORE MODERN DESCRIPTION OF THE ABOVE PREMISES IS AS FOLLOWS:

ALL that tract or parcel of land situate on the northeast side of Third Ave., Town of Hadley, Saratoga County, State of
New York and being more particularly bounded and described as follows:

BEGINNING at a found iron pipe at the southeast corner of the herein described parcel and being on the North side of
Third Avenue and also being the southwest corner of lands of Niagara Mohawk Power Corporation; thence from said
point of beginning; North 53 degrees 00 minutes 00 seconds West, 201.44 feet along Third Avenue to a point at the
southeast corner of William and Debra Gilbert (L. 1433 P. 371); thence North 37 degrees 32 minutes 19 seconds East,
102.15 feet along lands of Gilbert to a found iron pipe on the West boundary of Niagara Mohawk Power Corporation;
thence South 26 degrees 00 minutes 00 seconds East, 225.00 feet along lands of Niagara Mohawk Power Corporation to
the point and place of beginning.

SUBJECT to easements and rights-of-way of record. Said parcel containing 0.236 plus or minus acres.


Premises:               18 Third Avenue, Hadley, NY 12835
Tax Parcel ID No.:      Section: 27.13 Block: 1 Lot: 25




v1.0                                                                                                            Page 3 of 9
Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 11 of 12
Case 1:18-cv-01265-LEK-DJS Document 1 Filed 10/27/18 Page 12 of 12
Case 1:18-cv-01265-LEK-DJS Document 1-1 Filed 10/27/18 Page 1 of 4




                          Exhibit A
      -d              Case 1:18-cv-01265-LEK-DJS Document 1-1 Filed 10/27/18       I IF2 ofrs-'rl
                                                                     *-}|-Ltffil Page        4                                                                       <r r1rr4ttx,t


 Form RD 1940-16                                                                                                                           Form Approved
 (Rev.7-05)                                                                                                                                OMB No. 0575-0172
                                                       UNITED STATES DEPARTIilENT OF AGRICULTURE
                                                                RURAL HOUSING SERVICE


                                                                       PROIiISSORY NOTE
                                                                                                                                           SATISFIED
  Type of Loan          sEcTroN 502
                                                                                                                      This _       day       of
      Loan No.                    81,29                                                                                    d States of America
                                                                                                                      United
                                                                                                                      By:                         --,20
  Date: tz/oz                              29 09
                                                                                                                            -
                                                                                                                      USDA, Rural Housing Services


                                                                            (Property Address)
   Hadley
                                                                                                                           (State)
                         (City or Town)

  BORROWER'S PROMISE TO PAY. ln return for a loan that I have received, I promise to pay to the order of the United
  States of America, acting through the Rural Housing Service (and its successors) ("Govemment") $ 1 ?1 .200 - oo
  (this amount is called "principal"), plus interest.

  INTEREST, lnterest will be charged on the unpaid
                                              '%,
                                                   principal until th6 full amount of the principal has been paid. I will pay
  interest at a yearly rate        of         4.atso
                                                  The interest rate required by this section is the rate I will pay both before
  and after any default described below.

  PAYMENTS. I agree to pay principaland interest using one of two altematives indicated below:

     L Principal and interest payments shall be temporarily deferred. The interest accrued to
  shall be added to the principal. The new principal and later accrued interest shall be payable        3      regular amortized     in 96
  installments on the date indicated in the box below. I authorize the  Govemment      to enter the amount of such new principal
  here:    $-.-,                and the amount of such regular   installments in the  box  below  when such amounts   have been
  determined, I agree to pay principal and interest in installm€nts as indicated  in the  box below.

       ll. Payments shall not be deferred. I agree to pay principal and interest                          in           3   e6        installments as indicated in
  the box below.
  I   will pay principal and interest by making a payment every month'
  I will mike rny monthly payment on                the 3rd
                                                    day of each month beginning on                                      3p(                            2010
  continuing     for e5
                  3     montfrs. I will make these payments  every month  until I have paid all of tha principal and
                                                                                                                      ---g3nggry.-f-
                                                                                                                     interest
  and any other ctrarges described below that I rnay owe under this note- My monthly payments will be applied to interest
  before principal. lf       on
                             December                 3
                                              ,2a42 , I still owe amounts underthis note, I will pay those amounts in full on
  that date, which is called the "maturity date."
  My monthly payment will         be$ 666. e1                           .   lwill make my monthly paym€nt at
   noted on my billing statement                                                                 oradifierentplaceifrequiredbytheGov€mm€nt.


  pRlNClpAL ADVANCES. lf the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Govemment must make lhe advance provided the advance is requested for an authorized purpose, lnterest shall
  accrue on the amount of each advance beginning on the date ofthe advance as shown in the Record ofAdvances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances,


  HOUSTNG ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. lt is for the type
  of loan indicated in the "Type of Loan" bloc* at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note'

;**4forg t" th" paperwork   Reiluction Act of 1995, no persors ire required to respond to a collection of infornration tnrless it tlisplays a ralicl OMB control
numter. tbo v-atid OMB contol number for thi-q irrlorrnation collection is 0575-0172. The time required to conrplete this inforndion collectim is estimated to
avcrage 15 minrncs p66 resporse, including ttre time fo reviewing in*uctions, soarching oristing data sources, gat&cring antl rnintaintog 0F data necdcr4
                                                                                                                                                               aod

completing aotl reviewing thc collection of informdion

                                                                                                                                                                         g
                                                                                                                                          s1       34s               Z   r,
IC                  Case 1:18-cv-01265-LEK-DJS Document 1-1 Filed 10/27/18 Page 3 of 4

                                                                                                        Account    #   37348L29


     LATE CHARGES. lf the Govemment has not received the full amount of any monthly payment by the end of---15-days
                                                                                    be
     after the date it is due, I will pay a late charge. The amount of the charge will          z          percent of my overdue
     payment of principal and interest. I will pay this cfiarge promptly, but only once for each late payment.

     BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
     A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
     writing that I am making a prepayment.

      I may make a full prepayment or partial prepayment without paying any prepayment g!1arge. The Government will use
     all of my prepayments to reduce ihe amount of principal that I owe under this Note. lf I make a partial prepayment, there
     lsill be io *rango in the due dde ork the amounf of rny monthly payment ffi,qry the Golremnpnt agrees in uriting to
     those changes.-Prepayments will be applied to my loan in accordance with the Government's regulations and
     accounting procedures in effect on the date of receipt of the payment,

     ASSIGI\IMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
     consent, lf the Government assigns the note I will make my payments to the assignee of the note and in such case
     the term "Government" will mean the assignee,

     CREDTT ELSEWHERE CERTIFICATION. I certiff to the Govemment that I am unable to obtain sufficient credit
     from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

     USE CERTIFICATION, I certify to the Govemment that the funds I am borrowing from the Government will only be
     used for purposes authorized by the Govemment.

     LEASE OR SALE OF PROPERTY. lf the property constructed, improved, purchased, or refinanced with this loan is (1)
     leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
     is sold or tifle is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
     remaining unpaid balance of theioan immediaiely dua and payable. lf this happens, I will have to immediately pay off
     the entire loan.

     REQUTREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
     information the Government requests about my finanoial situation. lf the Govemment determines that I can get a loan
     from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
     for similar purpos€s as this loan, ai the Govarnment's request, I will apply for and ?gcept a loan in a sufficient amount to
     pay this note in full. This requirernent does not apply to any cosigner who signed this note pursuant to section 502 of the
     Housing Act of 1949 to compensate for my lack of repayment abili$.
     SUBSIDY REPAYMENTAGREEMENT. lagree to the repayment (recapture) of subsidy granted in the fonn of
     payment assistanca under the Goremment's regulations'

     CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
     Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classifled as a
     nonprogr€lrn loan purcuant to section 502 of the Housing Act of 1949.

     DEFAULT. lf I do not pay the full amount of each monthly payment on the date it is due, I will be in default. lf I am in
     default the Govemrnent may send me a written notice telling me that if t do not pay the overdue amount by a certain date,
     the Govemment may requirb me hc immediately pay the full amount of the unpaid principal, all the interest that I owe, and
     any late charges. lnieresi will continue to accrue on past due principal and interest. Even if, at a time when I am in
     deiault, the Government does not require me to pay immediately as described in the preceding sentence, the Government
     will still have the right to do so if I am in default at a later date. lf the Government has required me to immediately pay in
     full as described above, the Government will have ths right to be paid back by me for all of its costs and expenses in
     enforcing this promissory note to the extent not prohibited by applicable law. Those expsnses include, for example,
     reasonable attorney's fees,




                                                                                                          g1    348129
                    Case 1:18-cv-01265-LEK-DJS Document 1-1 Filed 10/27/18 Page 4 of 4
at
                                                                                                              AccounE   +      3?348129

    NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
    given by delivering it or by mailing it by first class mailto me at the property address listed above or at a different address if
    igive the Government a notice of my different address, Any notice that must be given to the Government will be given by
    m"itingitbyfirstclassmail totheGovemmentat usDA Rural Housing service, c/o customer service Branch
     post office Box 66889. st. toui6. Mo 63166                              ,oratadffierentaddressiflamgivenanoticeofthat
    difierent address.

    OBLIGATIONS OF PERSONS UNDER THIS NOTE. lf more than one person signs this note, each peftion is fully and
    personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed'
    Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
    may'entor* its rightrs-urder this note agdnst each person individually or against all oJ us togelher This means that any
    one of us may be-required to pay atl of ihe amounts owed under this note. The term "Bonow€l" shafl refer to each
    person signing this note.

    WAIVERS, I and any other person who has obligations under this note waive the rights of presentment and notice of
    dishonor. "Presentment" means the right to require the Government to demand payment of amounts due, "Notice of
    dishonod' means the right to require the Govemment to give notice to other persons that amounts due have not been paid.

    WARNING: Faiture to fully disclose accurate and truthful financial informatlon ln connection with my loan
    application may result in the termination of program assistance currently being received, and the denial of
                 issistance underthe Department of Agricutture's Debarment regulations, T C.F'R. part 3017.

                                                                                                                        t*
                         Bonower   Vincent R Stewart                                  Borrower Heat,her M StewarE

                                                     Soal                                                               Seal

                         Bonower                                                      Borrower




r
I
                                                RECORD OF ADVAI\ICES
           AMOUNI                    DATE              AMOUNT              DATE                     AMOIJNT                  DATE
fi\s13L,200.00                 1)-Oa-?0r}9       18) $                                   fls)   $
12\ s                                            19) $                                    16) $

G)$                                            110   \s                                  '171 $
/4\    S                                       fll)s                                      I8)   $

 r{\S                                          (12) g                                     19'r $
 (6)s                                           n3)   $                                  f201 $

 m$                                             04r   $                                  i21)   $


                                                                                       TOTAL          $




                                                                                                              sl 348129
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 1 of 9




                        Exhibit B
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 2 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 3 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 4 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 5 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 6 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 7 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 8 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-2 Filed 10/27/18 Page 9 of 9
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 1 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 2 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 3 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 4 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 5 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 6 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 7 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 8 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 9 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-3 Filed 10/27/18 Page 10 of 10
Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 1 of 8




                        Exhibit D
                Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 2 of 8
                                                           Burr- Development
 USDA                                   Unlted Stafes      C entral i zed Servici n g C enter
                                                                                                             P.O. Box66827
                                                                    Deprtment of                             SL Louis, MO 63166
                                                                   $riculturc                                 (800)7%.a861 (Voice)
                                                                                                              (80O) 438-1832 (TDD/|TY Heaing            lmpired Only) or
                                                                                                              (314)4574450 (FAn
 CERTIFIED IVIAIL
 -
 BETURI-I RECEIPT REOU ESTED

    VINCENT R STEWART
    18 EHIRD A\IENT'E
    IIADI,EY                                    NY 12835
                                                                                                                                                                             -t
                                                                                                                                                                             -
                                                                                                                                                                             -r2,
SUBJECT: NOTICE OFACCELERATION OFYOUFI MORTGAGE LOAN(S); NOTICE OF INTENTTO
         FOBECLOSE;AND NOTICE OFYOUR OPPOHTUNITYTO HAVEA HEARING CONCERNING
           THIS ACTION.

Dear    VINCENT            R   STEWART

 PLEASE TAKE NOTEthat the entire indebtedness due on the promissory note(s) and/or assumption
agreement(s) which evidence the loan(s) received by you from the United States of America, acting
through the United States Department of Agriculture Rural Housing Program (RHS), formerly Farmers
Home Administration, is now declared immediately due and payable. lf payment in full is not made,
the RHS intends to enforce its real estate mortgage(s) or deed(s) of trust given to secure the
indebtedness by foreclosure of its lien(s) on your house.

@t-tttumbg$L                                   Date of lnstruments                                     M!.
        81.29                                            L2/03/A9                                             131200.00




The recent bankruptcy proceeding filed by you has resulted in a discharge of the debt{s) owed
by you to FIHS so nothing contained in this notice should be construed as an attempt by FIHS to
collect or entorce the debt(s) as your personal obligation. However, RHS is entitled to collect
the debt(s) by way of foreclosure of its lien(s) on your house.

This acceleration of your indebtedness is made in accordance with the authority granted in the
above-described instrument(s). The reason(s) for the acceleration of your indebtedness is (are)
as follows:

            MO}IE:IABY DEFAULI




The balance of the account is $ 1186s3.10                 unpaid principal and
$ Aoot.64                unpaid interest, as of tz/06/L6 , plus additional interest accruing at the rate
of $ rs .847s               per day thereafter, plus additional advances to be made by the United States
for the protection of its security, the interest accruing on any such advances, fees, or late charges,
and the arnount of subsidy to be recaptured in accordance with the Subsidy Hepayment Agreement.


                           USDA is an equal opportunily provider and employer.

                           lf you wish to filo a Civit Rights progfam complaint of discrimination, complete tho USDA Program Discrimination Complaint Form, found
                           online at hitp://wvwv.ascr.usda^govlcomplainltiling__cust.html,   or at any USDA oflice, or call (86Q 632-9992 to requesl the form. You may
                           also write a letter conlaining all of the information requested in the form. Send your completed complaint form or lotter lo us by mail at U.S.
                           Department of Agriculture, Direclor, Oflice of Adjudication, 1400 lndependence Avenue, S.W., Washington, D.C.20250-9410, by fax (202)
           ! eoB I   8sp   69{J-7442 or email at program.inlake@usda.gov.
                       Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 3 of 8
a




     Untess full payment of this indebtedness is received within 30 days from the date of this letter, the
     United States will take action to foreclose its lien on your house and to pursue any other available
     remedies. Paymentshould be made by cashier's check, certified check, or postal
     money orders payable to the USDA/RD and mailed to the following address:

                                              USDA-Rural Development                                               -

                                             3;l'#1,"',' l,l' 2 r *   s   -o   17 o                                -4



     lf you submit to the United States any payment insutficient to pay the account in full or insutficient
     to comply with any arrangements agreed to between the FIHS and yourself, the payment WILL NOT
     CANCEL the etfect of this notice. lf insufficient payments are received and credited to your account,
     no waiver or prejudice of any rights which the United States may have will result and the RHS may
     proceed as though no such payments had been made.

     YOt R RIGHTTO A DISCUSSION WTH RHS - You have the opportunity to discuss this decision
     to accelerate your loan(s) with a RHS otficial or have an administrative appeal hearing before the
     foreclosure takes place. This is an opportunity to discuss why you believe the United States is in error
     in accelerating your loan(s) and proceeding with foreclosure. lf you desire to have an informal
     discussion with an RHS official or have any questions concerning this decision or the facts used in
     making this decision, you should contact this office in writing. The request for an informal discussion
     must be sent to the undersigned no later than L2/2L/L6 . Requests which are postmarked by the
     U. $. Postal Serulce on or before that date will be considered as timely received. You also have the
     right to an administrative appeal hearing with a hearing officer instead of, or in addition to, an informal
     discussion with this office. lf you request an informal discussion with an RHS official, and this does
     not result in a decision in which you concur, you will be given a separate time frame in which to
     submit your request for an administrative appeal. See the attachrnent for your appeal rights.)

     yot   R RtcHT TO AN ADiTIHISTRATIVE APPEAL HEABII{G - lf you do not wish to have an informal
     discussion with an FIHS official as outlined above, you may request an administrative appealwith a
     member of the National Appeals Division Area Supervisor, no later than 3O days afier the date on
     which you received this notice. Requests vvtrich are postmarked by the U.S. PostalSerice on or
     before that date r/yill be considered as timely received as requesting an administrative appeal.
     Please include a copy of this letter with your request.

     lf you fail to comply with the requirement outlined, the United States plans to proceed with foreclosure.
     You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or commercial lender or
     otherwise paying your indebtedness in full; (2) selling the property for its fair market value and applying
     the proceeds to your loan(s); (3) transferring the loan(s) and property to an eligible or ineligible
     applicant with RHS approval; or (4) conveying the propefi to the Government with RHS approval.
     Please contact our Centralized Servicing Center office at 1-800-793-8861, if you desire to satisfy your
     loan(s) by one of the above methods.




    * yxoooool20t.   LroSllsP
                     Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 4 of 8




You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract). You cannot be denied a loan because all or a part of your income is from a public
assistance program. lf you believe you have been discriminated against for any of these reasons,         =E
you should write to the Secretary of Agriculture, Washin$on, D.C. 2O25O.
                                                                                                         -
Yotr cannot be d[scrirninated against in acr.edil tralsaction because yor in good faith exercised your   rt
rights under the Consumer Credit Protection Act. The FederalAgency responsible for seeing this law
is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Default Management tollfree at 1-800-793-8861
or 1-800-438-1832 (TDDffTy Hearing lmpaired Only), 7:00 a.m. to 5:00 p.m., Monday through Friday,
Central Time. Please refer to your Account number when you write or call us. Thank you.




                                        UNITED STATES OF AMERICA
                                        -
                                            /t* t                /1,,,,,,*

                                       Thomas B Henon
                                       Director, Default Management Branch
                                       Flural Development
                                       United States Department of Agricuhure




Date:      L2 / 06   /t6
Attachment
CC: State       ffice

This letter was mailed certified and regular mail   on   1"2/06/LG   .




rYxoooool204r   L905rlsP
I                     Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 5 of 8
                                                                                                                     Rux)evelopment
      USDA                                                                 United Stafes                             Centrali zed Servicin g Center
                                                                                                                     P,O,9ox66827
                                                                          Depfiment of                               S:t. Louis, MO 63166
                                                                          fifieulture                                (800)7934861 (Voice)
                                                                                                                     (800) 438-1832 (TDDfiW Haaing lmpired Only) or
      =-
     CEHTIFIED MAIL                                                                                                  (314)457445a FAX)

     RETURN RECEIPT REOUESTED

         EEATEER !4 STEWART                                                                                                                                                        -
           18 THIRD AVENT'E
         HADI.EY                                       NY 12835
                                                                                                                                                                                   -
                                                                                                                                                                                   Z2
     SUBJECT: NoTlcE oF ACCELERATION OF YOUR MORTGAGE LOAN(S); NOTICE OF INTENT To
              FORECLOSE;AND NOTICE oFYOUR OPPORTUNIWTO HAVE A HEAHING CONCERNING
                    THIS ACTION.

    DeaT     HEATIIER M SIEWARE

     PLEASETAKE NOTEthat the entire indebtedness due on the promissory note(s) and/or assumption
    agreement(s) which evidence the loan(s) received by you from the United States of America, acting
    through the United States Department of Agriculture Bural Housing Program (RHS), formerly Farmers
    Home Administration, is now declared immediately due and payable. lf payment in full is not made,
    the RHS intends to enforce its real estate mortgage(s) or deed(s) of trust given to secure the
    indebtedness by foreclosure of its lien(s) on your house.

    eggglNurnberlgL                                  Olate ot-lgslrumenlg-                                    @!.
              8 129                                             12103     /09                                       131200,00




    The recent bankruptcy proceeding filed by you has resulted ln a discharge of the debt(s) owed
    by you to BHS so nothing contained in this notice should be construed as an attempt by RHS to
    collect or enforce the debt(s) as your personal obligation. However, RHS is entitled to collect
    the debt(s) by way of forslosure of its lien(s) on your house.

    This acceleration of your indebtedness is made in accordance with the authority granted in the
    above-described instrument(s). The reason(s) for the acceleration of your indebtedness is (are)
    as follows:

                    ilOl[ETARX DEFAIILT



    The balance of the account is $ 118653 . 10               unpaid principal and
    $ 4007.64                unpaid interest, as of tz/06/LG , plus additionalinterest accruing at the rate
    of $ rs .s47s               per day thereafter, plus additional advances to be made by the United States
    for the protection of its security, the interest accruing on any such afuances, fees, or late charges,
    and the amount of subsidy to be recaptured in accordance with the Subsidy Repayment Agreement.


                                 USDA is an equal opportunity provider and employer.

                                 If you wish to file a Civil Rights program complaini of discrimination, complete the USDA Program Discrimination Complaint Form, found
                                 online ai http//vww.ascr.usda.gov/complaint_tiling_cust.htrnl, or at any USDA oflice, or call (866) 6i!2-9992 to request lhe form. You may
                                 also write a letler containing all of the information requested in the form. Send your completed complaint form or letler lo us by mail at U.S.
                                 Department of Agricullure, Director, Oflice of Adjudication, 1400 lndependence Avenue, S.W., Washington, D.C. 20250-9410, by fax (2OZ)
                L   rosrrs   p   @07 442 or email at progrem.intake@usda.gov"
.rf,                    Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 6 of 8




        Unless full payment of this indebtedness is received within 30 days from the date of this letter, the
        United States will take action to foreclose its lien on your house and to pursue any other available
        remedies. Payment should be made by cashier's check, certified check, or postal
        money orders payable to the USDA/RD and mailed to the following address:

                                                 USDA-Rural Development
                                                P.O. Box 790170
                                                8t . T,ouis, UA 53179-OL7A

       lf you submit to the United States any payment insufficient to pay the account in full or insufficient
                                                                                                                      -2
       to comply with any arrangements agreed to between the BHS and yourself, the payment WLL NOT
       CANCEL the effect of this notice. lf insufficient payments are received and credited to your account,
       no waiver or prejudice of any rights which the United States may have will result and the FIHS may
       proceed as though no such payments had been made.

       YOt R RIGHT TO A DISCUSSION l/tllTH RHS - You have the opportunity to discuss this decision
       to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
       foreclosure takes place. This is an opportunity to discuss why you believe the United States is in error
       in accelerating your loan(s) and proceeding with foreclosure. lf you desire to have an informal
       discussion with an RHS official or have any questions conceming this decision or the facts used in
       making this decision, you should contact this office in writing. The request for an informal discussion
       must be sent to the undersigned no later   than tz/zL/L6         Requests which are postmarked by the
       U. S. Postal Service on or before that date will be considered as timely received. You also have the
       right to an administrative appeat hearing with a hearing officer instead of, or in addition to, an informal
       discussion with this office. lf you request an informal discussion with an RHS official, and this does
       not result in a decision in which you concur, you will be given a separate time frame in which to
       submit your request for an administrative appeal. See the attachment for your appeal rights.)

       YOUR RIGHT TO Al,l AD}IINISTRATM APPEAL HEARIi{G - lf you do not wish to have an informal
       discussion with an RHS officialas outlined above, you may request an administrative appealwith a
       rnember of the National Appeals DMsion Area Supervisor, no later than 30 days after the date on
       which you received this notice. Hequests which are postmarked by the U.S. Postal Seruice on or
       before that date will be considered as timely received as requesting an administrative appeal.
       Please include a copy of this letter with your request.

       lf you fail to comply with the requirement outlined, the United States plans to proceed with foreclosure.
       You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or commercial lender or
       othenruise paying your indebtedness in full; (2) selling the properly for its fair market value and applying
       the proceeds to your loan(s); (3) transfening the loan(s) and propefiy to an eligible or ineligible
       applicant with RHS approval; or (4) conveying the property to the Government with FIHS approval.
       Please contact our Centralized Servicing Center office at 1-800-793-8861, if you desire to satisfy your
       loan(s) by one of the above methods.




  TYIOOO('Ot   303* t9r05tgSP
                      Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 7 of 8
1r l.'r




  You cannot be discriminated against in a credit transaction because of your race, color, religion,
  national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
  contract). You cannot be denied a loan because all or a part of your income is from a public
  assistance program. lf you believe you have been discriminated against for any of these reasons,
  you should write to the Secretary of Agriculture, Washington, D.C. 20250.
                                                                                                           -24
  You cannot be cliscriminated   qairst
                                      in a crdit transaction because you in g@dtatth exercised your
  rights under the Consumer Credit Protection Act. The Federal Agency responsible for seeing this law
  is obeyed is the FederalTrade Commission, Washington, D.C. 20SeO.                                        1ZA4



  For questions regarding your account, please call Default Managementtollfree at 1-800-793-8861
  or 1-800-438-1832 (TDDfmf Hearing lmpaired Only), 7:00 a.m. to 5:00 p.m., Monday through Friday,
  CentralTime. Please refer to your Account number when you write or call us. Thank you.




                                          UNITED STATES OF AMERICA
                                          ,,

                                               fii* { /1r,,,,,*
                                               _h

                                          Thomas B Heron
                                          Director, Default Management Branch
                                          Rural Development
                                          United States Department of Agriculture




  Date:          Lz/06/L6
 Attachment
 CC: State Office

 This letterwas mailed certified and regular mail   on    L2/06/L6   .




 ryloooooltot*     L90E18sP
      Case 1:18-cv-01265-LEK-DJS Document 1-4 Filed 10/27/18 Page 8 of 8




           t.t




           i
Date Prodqcsd:       flndnt$
           I
           t
USDA. RURAL HOUSING SERVICE:
             I


The following is the delivery information for Certified MaiFt/RRE item number 9414 8149
0108 4749 455272. Our records indicate that this itEm was delivared on 12121t2016 at
11:08 a.m.,in CORINTH, NY 12822. The scanned image of the recipient information is
prwided bdlow.

Signature of Recipient      :




            i
                                        fnb*
Address of Recipient    :


                                 ?ol    c{, s1.r4*
Thank you fbr selecting the Postal Service fur your mailing needs. lf you require
additional alsistance, please contact your loml post offce or Postal Servlce
representratVe.

Sincerely,
United StatQs Postal Seruice

The custom'Er reference number shown below is not validated or endorsed by the United
States postAt $ervice, lt is solely for customer use.




                 r

Customer RBference Number: 37U8129
Case 1:18-cv-01265-LEK-DJS Document 1-5 Filed 10/27/18 Page 1 of 6




                        Exhibit E
            Case 1:18-cv-01265-LEK-DJS Document 1-5 Filed 10/27/18 Page 2 of 6
USDA
                    Unhed $ates Department of Agriculture


-
Certified Mail #7 012164001000427 83780



June 8,2017



Vincent R Stewart
Heather M Stewart
401 Oak Street
Corinth, New York, 12822



YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE
FOLLOWING NOTICE CAREFULLY.


As of 0610812017,your home loan is 401 days and $13,447.69 dollars in default.
Under New York State Law, we are required to send you this notice to inform you
that you are atrisk of losing your home. Attached to this notice is a list of
government approved housing counseling agencies in your area which provide free
counseling. You can also call the NyS Office of the Attorney General's
Homeowner Protection Program (HOPP) toll-&ee consumer hotline to be
connected to free housing counseling services in your arca at 1-855-HOME456
(1-85546 6-3456), or visit their website at htQ://www.aghomehelp.com/. A
statewide listing by county is also avulable at
http:llwww.dfs.ny.govlconsumer/mortg-nys*np-counseling- age,lrcies.htm.
Qualified free help is available; watch out for companies or people who charge a
fee for these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having problems making their mortgage


                                                   Rural Development . New York State Offica
                                                         Slngle FamllY llouelng Dlvislon
                                              441 South Sallna Steet, Sulte 357'Syrao-se, NY 13202
                                        Yorce (315) 477-6423 . Fax (855) 477-8531 ' TDD E00'421-I220 (71l)

                                                 USDA is an equal   oppstuttlv provider, €mpbyer, and lerder.

lf you wish to fi16 a Civil Rights program complaint of dbcriminEtion, complete  he USDA Prcgram Discrlminalion Complaint Fom (4D3027), found online
aitrttp/   r*1n r.ascr.usAa.govlcomplalnLffllng_cust.html, or at any USDA offtce, or call (866) 632-9992 to requcst thc foryr! You may also wrlte a lett€r
           all of the tnOinaton requestealn ma Arm. Send your completad comdalntform or letter to us by- q9!l!! q.9r^t€patfn€nt of Ag{u}htrc,
Oi6ctor, 6{fice of x16 Assistrant Socrstary for Civil Rights, 12100 lntlependerrcc Avenue, S.W., Washlngton, O-C. 20250€410, by fax (202) 690'7M2 or
"onfining
cmaH at program.intakc@usda"gov.
         Case 1:18-cv-01265-LEK-DJS Document 1-5 Filed 10/27/18 Page 3 of 6
                                                                                      2




palrments and can help you find the best option for your situation. If you wish, you
may also contact us directly at315-477-6423 and ask to discuss possible options.

While we cannot assure that amutually agreeable resolution is possible, we
encourage you to take immediate steps to try to achieve a resolution. The longer
yaa watt, fhe fewer options yoLt $ay have.

If you have not taken any actions to resolve this matter within 90 days from the
date this notice was mailed, we may commence iegal aetion against you (or sooner
if you cease to live in the dwelling as yourprimary residence.)

If youneed further information, please call the New York State Department of
Financial Services' toll-free helpline at 888-995-4673 or visit the Deparhnent's
website at www.dfs.oy. gov.

IMPORTANT: You have the right to remain in your home until you receive a
court order tetling you to leave the property. If a foreclosure action is filed against
you in court, you still have the right to remain in the home until a court orders you
to leave. You legally remain the owner of and are responsible for the property until
the properfy is sold by you or by order of the court atthe conclusion of any
foreclosurc proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been cofitmenced against you.

Sincerely,




CARLA REESE
SFH Program Specialist
          Case 1:18-cv-01265-LEK-DJS Document 1-5 Filed 10/27/18 Page 4 of 6
USDA
                  United States Departmeni of Agriculture


-
June 8,2017



Vincent R Stewart
Heafler MStswart
401 Oak Street
Corinth, New York, 12822




YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE
FOLLOWING NOTICE CAREFULLY.


As of 06/08DAfi, your horne loan is 401 days and $13,447 .69 dollars in default.
IJnder New York State L,aw,we are required to send you this notice to inform you
that you xe atrisk of losing your home. Attached to this notice is a list of
govemment approved housrng counseling age,ncies in your area which provide free
counseling. You can also call the NYS Office of the Attomey General's
Homeowner Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your areaat 1-855-HOME-456
(1-855-46G3456), or visit their website at http://www.aghomehelp.conr/. A
statewide listing by county is also available at
http:/iwww.dfs.ny.gov/consumerlmortg_nys_np_cnunseling_ ageircies.hfin
Qualified free help is available; watch out for companies or people who charge a
fee for these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having probiems making their mortgage
payments and can help you find the best option for your situation. If you wish, you
may also contact us directly rt315-477-6473 and ask to discuss possible options.



                                                  Rural Developmont . Now York Etate Offfce
                                                        $lngle Family Housing Dlvislon
                                         441 South Sallna StrBet, Suite 357'Syracuse, NY 13202
                                    Voice (315) 47€423 . Fax (855) 477'8531 ' TDD E00421-1220                  (?Lt)

                                             USDA ls an equalopportur*ty provider, employtr, and lender.

                                         complaint o, discrimination, complete the USDA Pogram Dscrimination Complaint Form (AD-3O27), found online
at                                                         or at arry USDA cfffce, or call (866) 632-9992 to request the form. You may also wrlte a letter
containing all of 0re infoimatl,on requeited in tne form. Send your complet€d complaint ficrm or leter tc ue by mall at U.S. Departm€nt of Agdcufture,
Director, bfilce
Uirector. bfflce of the Assistant Secretary           Rishts, 1400 lndependence Avenue, S.W., Washington, D.C. 2025G.941 0, by fax (202) 69O-7442 or
                                  Secretarv for Civil Rights,
email at pogram.intake@usda.gov.
      Case 1:18-cv-01265-LEK-DJS Document 1-5 Filed 10/27/18 Page 5 of 6
                                                                                       /)
                                                                                       /-




While we cannot assure that a mutually agreeable resolution is possible, we
encourage you to take immediate ste,ps to try to achieve a resolution. The longer
you wait, the fewer options you may have.

If you have not taken any actions to resolve this matter within 90 days from the
 datfr thts nohce rryas male4 wfr rnay cofltmonce legrd action against you (or sooner
if you cease to live in the dwelling as your primary residence.)

If you need further information, please call the New York  State Department of
Financial Services' toll-free helpline at 888-995-4673 or visit the Deparffirent's
website at www.dfs.ny. gov.

IMPORTANT: You have the right to remain in your home until you receive a
court order telling you to leave the properlry. If a foreclosure action is filed against
you in court, you still have the right to remain in the home until a court orders you
to leave. You legally remain the owner of and are responsible for the property until
the property is sold by you or by ordsr of the court at the conclusion of any
foreclosure proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

Sincerely,




CARI/. REESE
SFH Program Specialist
                     Case 1:18-cv-01265-LEK-DJS Document 1-5 Filed 10/27/18 Page 6 of 6




                                                                                              l0             ll' 56
                   I                                                          10il .]uL              At{




                                                            ,n       i.n




                           Ef   'v\
                                *.
II-i::
re.                             r+
lE                         m       J
-_
-_
IE
:rlr\T
;i:iu
re                              ,#
EE                               -^.
ffi
-cI-I                          \,                                              f\I
--
                           Et ^J                                               N
re                              -J                                             m
-_
ffiJ
]IIID
                           IJ

                            ^
                                                            (f\ rh {           N
                                                                               rl

                                                                (!= o
                                                             {     ] 6 x>
                                                                   gfi
lr-                              ,i,r
                                                                          il =
                           rL i:V.
                                                                 5 Efo'
                                                                   I=l- -YEy
                                                                   T O (u-
                                                                   !, roFt
                                                                   5#e E           rL
                                                                                   m
                                                       4:                          Eo
                                                                               rL
      u                                                                        ru                 Pege
      !
      t i:       iltt                                                                         C5iltil6dF€6
      !         =Iv
      ( ,       =-o
                EN
            ,:r\t     qF                                                      8,*ffiffiffi[tr                                   Po.tnad(
                                                                                                                                 Hsr
      I
      (
            ,=5
            . .5I\,
               jur       g  *=il                                              orf,"ffi
                                                                             :f
      I
                E"E rZsE                                                                tbutFosh0.ahtt


                                                                                                      sM
      {        ,c-N                                                          H
                           {>*.{ il
                           OH{}
                                                                             ru
                                                                             r:l
               :o
              ja
                             3lr
                           alm$
                                                   ,

                                                                             trr
                                                                             r\-
              jol          c,grrr                                                       r&i#ini4"";- j"---:--J!!ls*-tsl*t^._-
                                               r




             .FO 7 E
                                               :



                  €s                       ;

                                           l

              =!? iEkr
             ?&
      E       :6       E)
                       1




                                       q
      lIr
      lr
      ,(     .E-\                    6
      t-
      u      :rI
               =1,                   gG
01ÿ33ÿÿÿ45678ÿ9
                       ÿÿCase
                                             ÿÿÿÿÿÿÿÿÿ1:18-cv-01265-LEK-DJS
                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ  
                                                                                      Document 1-6 Filed 10/27/18                                                                                                                     Page 1 of 2

(
  67ÿ0%16ÿ3%3ÿ,ÿ-ÿ7ÿ#ÿ7)66ÿ!!ÿ6&6ÿ"ÿ#)$%"ÿ8"ÿÿ
                                                                6ÿ$!&ÿ&'#
                                                                            "ÿ#($(ÿ7$6"#%ÿ$,6-%ÿ"ÿ66ÿ06)$%ÿ$6#"ÿ1
                                                                           '/
 ()(!6ÿ&ÿ$"#"$*ÿ"6ÿ7ÿ%46"ÿ!66"8ÿÿÿ5677ÿ9:6;<=>;9?:6ÿ?:ÿ:7@;ÿABC7ÿ?Dÿ;E96ÿD?<FGH
                                                                                                                               6ÿ$6&6(6#$6ÿ6$ÿ&ÿÿ"!)6(ÿ(2$
                                                                                                                                                               6'6
                                                                                                                                                                 
                                                                                                                                                                 "6$ÿ"1ÿ""#6"6ÿ&!ÿ$$ÿ*1ÿ6#($"%6ÿ',
                                                                                                                                                                   %                                 !667ÿ63ÿ&3ÿ(/ÿ6!ÿ#%6+$)*!6ÿ%ÿÿ&"ÿ"66ÿ(ÿ)#!(66ÿ!&ÿÿ#"!ÿ66ÿ1
                                                                                                                                                                                                                                                                              +)646%ÿÿ,&ÿ-1
                                                                                                                                                                                                                                                                                             ÿ#)./
                                                                                                                                                                                                                                                                                                  ÿ&ÿ60ÿ"6(6"ÿ#!
                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                  ÿ
º»
  IJ¼K½¾LMN
        ¿ÿÁ½Â½¾ÃO PPÈ¼ÉÂÊÿÆÉ½¼»ËÿÌÍÈÄÎËÍÿ½Í¾ÿÏÎÈÂÐÿÑÄÎÃ¼»ËÿÁ¾ÈÒ¼É¾ÿÄÈÿ è¼QPOQNO
                ÿÄÅÿÆÇ¾                                                     »É¾»½ÿÏÿÁ½¾ØÂÈ½ÿ
ÁÎÉÉ¾ÃÃÄÈÿÆË¾»ÉÓÊÿº»¼½¾¿ÿÁ½Â½¾ÃÿÔ¾ÕÂÈ½Ç¾»½ÿÄÅÿÆËÈ¼ÉÎÐ½ÎÈ¾                                                                                                        Ñ¾Â½Í¾ÈÿÖàÿÁ½¾ØÂÈ½ÿÂéÂÿÑ¾Â½Í¾ÈÿÖàÿÁ½ÈÂ¼ËÍ½ÊÿêëÄÍ»ÿÔÄ¾êÿáìíÿÂ»¿ÿê
                                                                                                                                                                 ëÂ»¾ÿÔÄ¾êÿáìí
     JRLÿÿÿ1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿU#$"&&                                                                                                           1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿV6&6$%#$" ÁÂÈÂ½ÄËÂ
                                                 57@>7A;ÿ9:ÿ=G6GÿAWB9:;9DDÿ>B676H                                                                                                               59:ÿ=G6GÿAWB9:;9DDÿ>B676ÿ?:WXH
                                                                                                                                                                     YZ[\ `[ÿ     ]YÿT^YVÿ
                                                                                                                                                                                           1ZYV[_Y^]     ZYÿ1^1[1/ÿ21[ÿ`[ÿTZ1^]ZYÿZSÿ
                                                                                                                                                                                        5^1ÿZSÿT^YVÿ]YaZTa[V8
                                                                                                                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÖÂJ»bL
     ÅÈÿÿ¾ÿ^"
           ¿¼"ÿ×Â$Øÿ
                   6-!ÙÈ
                      ÿ5DcÄdÎ
                            eÿ
                             Õ:fÊÿeg
                                  Ú×hÿ×BiÛÿ
                                         idgjjhÿfkiÿ;glgmnokgÿ:peqgdH                                                                                                ÿ^""$6-!ÿ59rÿskotkH
ÜÝÞÿßàÿáâ½ÍÿÁ½È¾¾½ÊÿÁÎ¼½¾ÿÞÆÊÿãäÊÿãäÿáÝÝÝÜ
ÜåæÿçáåÿæÝÝçÿ
IÿÿuNÿPÿvwQOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H                                                                                     Iÿÿ5~OMÿPÿMOMNÿMNÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿrodÿAlfckcrr
                                                                                                                                                       Dodÿcgdjc}ÿ>fjgjÿ?kl}H ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿfkiÿ?kgÿ{o|ÿrodÿgrgkifkHÿ
 ÿÿ2818ÿ76$'6$"                                         ÿS6%6#ÿ)6!"$              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP
       U#$"&&                                                 5=G6GÿCogdkegkÿ:oÿfÿAfd}H
                                                                                            1"6$ÿ&ÿ!ÿ1"#"6                                 ÿ ]$(#"6%ÿodÿU$(#ÿU#6  3  3
                                                                                                                                                                ÿÿÿÿ&ÿ)!$6!!ÿ]$ÿ!ÿ1"#"6
 ÿÿ2818ÿ76$'6$"               3 ÿV76!"-                                              1"6$ÿ&ÿ^$"6ÿ1"#"6    ÿ ]$(#"6%ÿfkiÿU$(#ÿU#6    
         V6&6$%#$"                           59kicxfgÿ>ccgkjncmÿorÿAfdcgjÿckÿ9geÿ999H                                                                          &ÿ)!$6!!ÿ]$ÿ^$"6ÿ1"#"6
                                                                                            1"6$ÿÿ1),6"ÿ&ÿ#                                ÿ S6*$ÿY#"$                                                        
 

                                                                                            ÿÿÿÿS6*$ÿ1)$"-
IÿÿONwÿ
         ON
                    Pÿwÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ    ?kl}H
                                                                                                PPwMON
                                                                                                                                                        14ÿ66ÿ&\ÿY#")6ÿ&ÿ1)"ÿ1%6ÿV6!("$!8
                                                                                                                                                           uNOwM                                    ÿNw
 9ÿ]$!)#$6                 ÿÿÿÿÿMONÿOvw ÿÿÿÿÿÿMONÿOvw  
ÿV)*ÿ56#"6%ÿ16)6  3ÿ^((6#ÿÿ211ÿ  ÿS#!6ÿ1#'!ÿ^"
 9ÿ_#$6                    9ÿ^(#$6                        
ÿU6!$#ÿ]$)-ÿÿ               ÿÿ&ÿU(6"-ÿÿ211ÿ  3ÿ"%#.#                                                   
ÿ)ÿ#'ÿ4ÿ211ÿ
 9ÿ_6ÿ^"                ÿ^(#$6ÿU%)"                       ÿÿU%)"ÿT#,"-  
39ÿZ"6                                                   ÿÿÿ211ÿ                                     ÿÿ34#
 39ÿY6*"#,6ÿ]$!")'6$"              ÿÿT#,"-                
ÿ`6#"ÿ1#6                                                                                                             399ÿ1"#"6ÿ56#(("$'6$"
 9ÿ5676-ÿ&ÿZ76(#-'6$" 9ÿ^!!#)"/ÿT,6ÿ                        ÿU#'#6)"#                                                             MMÿ  39ÿ^$"")!"
     ÿÿ[$&6'6$"ÿ&ÿ0)%*'6$" ÿÿ1#$%6                                  ÿU6!$#ÿ]$)-                                                           9ÿ1(-*"!                                39ÿ#$4!ÿ#$%ÿ#$4$*
 ÿ_6%#6ÿ^"              9ÿS6%6#ÿ['(-6!                     ÿU%)"ÿT#,"-                                                        9ÿU#"6$"                                   39ÿ1''66
 ÿ5676-ÿ&ÿV6&#)"6%              ÿÿT#,"-                
ÿ^!,6!"!ÿU6!$#                                                          ÿU#"6$"ÿÿ^,,67#"6%  3
9ÿV6("#"$
     ÿ1")%6$"ÿT#$!            39ÿ_#$6                                ÿÿ]$)-ÿU%)"                                                            ÿÿÿÿÿÿÿY6.ÿV)*ÿ^((#"$  39ÿ5#46"66ÿ]$&)6$6%ÿ#$%
     ÿ4[0)%6!ÿa6"6#$!       3ÿ_#$6ÿU%)"                         ÿÿT#,"-                                                              39ÿ#%6'#4                                            ÿ1 )("ÿZ*#$#"$!
 ÿ5676-ÿ&ÿZ76(#-'6$"             ÿÿT#,"-                ÿÿMONÿMM                           Nu                             Nÿw                              39ÿ1$!)'6ÿ16%"
     ÿ&ÿa6"6#$!ÿ6$6&"! 9ÿ_"ÿa66                       9ÿZ"6ÿS#)%            9ÿS#ÿT#,ÿ1"#$%#%!  
ÿ`]^ÿ43&&                                                          339ÿ1#,61#"ÿa
 
9ÿ1"4%6!ÿ1)"!       ÿ_"ÿa66                   ÿ)"ÿ$ÿT6$%$*                ÿÿ^"                                      
ÿ#4ÿT)$*ÿ43                         9ÿ16)"6!1''%"6!
 39ÿZ"6ÿ1$"#"                      ÿU%)"ÿT#,"-  9ÿZ"6ÿU6!$#  9ÿT#,_#$#*6'6$"  
ÿV]1V]ÿ4394*                                                                               ÿÿ[0#$*6
 3ÿ1$"#"ÿU%)"ÿT#,"- 
9ÿZ"6ÿU6!$#                         ÿU(6"-ÿV#'#*6                ÿÿ56#"$!                                
3ÿ11]Vÿ"6ÿa]                           39ÿZ"6ÿ1"#")"-ÿ^"$!
 3
ÿS#$!6                          ÿ]$)-                     ÿU(6"-ÿV#'#*6  39ÿ5#.#-ÿT#,ÿ^"  
ÿ51]ÿ4394*                                                                 3ÿ^*)")#ÿ^"!
                               
ÿU6!$#ÿ]$)-ÿ                      ÿU%)"ÿT#,"- ÿS#'-ÿ#$%ÿ_6%#                                                                              3ÿ[$7$'6$"#ÿ_#""6!
                                        ÿ_6%#ÿ_#(#"6                                            ÿÿT6#76ÿ^"                                                                              3ÿS66%'ÿ&ÿ]$&'#"$
     ÿNÿMM                 ÿÿÿÿ               ÿÿMOÿMO  39ÿZ"6ÿT#,ÿT"*#"$                                   PQNÿNÿw                                     ÿÿ^"
 9ÿT#$%ÿ1$%6'$#"$        339ÿZ"6ÿ17ÿ5*"! KRKÿ                         3ÿ['(-66ÿ56"6'6$"  9ÿ#06!ÿ42818ÿU#$"&&  3
ÿ^,"#"$
 9ÿS6!)6                33ÿa"$*                         3
ÿ^6$ÿV6"#$66                 ÿ]$'6ÿ16)"-ÿ^"                               ÿÿÿV6&6$%#$"                         33ÿ^%'$!"#"76ÿU6%)6
 9ÿ56$"ÿT6#!6ÿÿ[6"'6$" 33ÿ['(-'6$"                       9ÿ_"$!ÿ"ÿa##"6                                                         ÿ]51%ÿU#"-                                      ÿ^"5676.ÿÿ^((6#ÿ&
 39ÿ"!ÿ"ÿT#$%             33ÿ`)!$*                             ÿ16$"6$6                                                                       ÿÿ
ÿ211ÿ
93                                    ÿ^*6$-ÿV6!$
 3ÿ"ÿU%)"ÿT#,"-              ÿ^''%#"$!  9ÿ6$6#                                                                                                                            39ÿ1$!"")"$#"-ÿ&
 39ÿ^ÿZ"6ÿ56#ÿU(6"- 33ÿ^'68ÿ.V!#,"6!ÿ ÿV6#"ÿU6$#"-                                 NO                                                                                      ÿ1"#"6ÿ1"#")"6!
                                        ÿ['(-'6$"                    ¡                 3
ÿY#")##"$ÿ^((#"$
                               33
ÿ^'68ÿ.V!#,"6!ÿ 39ÿ_#$%#')!ÿÿZ"6  3
ÿZ"6ÿ]''*#"$
                                        ÿZ"6                      9ÿ17ÿ5*"!             ÿÿÿÿÿÿÿ^"$!
                               33ÿ[%)#"$                      ÿU!$ÿ1$%"$
                                                                   
9ÿ17ÿV6"#$66ÿ
                                                                         ÿ1$%"$!ÿ&ÿ
                                                                         ÿ1$&$6'6$"
IÿÿOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H
 UZ*6$6#%$* 56
                      1"#' 76%)ÿ&"'  ÿ 56
                         "6ÿ1                       ^('#
                                                        (6$#%"66%ÿ1
                                                                    ÿ&)'"  35656
                                                                                  $(!6"$#"66%%ÿ ÿ                 6%!ÿ"&'" ÿ
 T
                                                                                                             #$"!&66ÿV                 _)"*"#%"!"$ÿ" 
                                                                                                                                                                  ÿÿÿÿÿT
                                                                                                                                                                    ÿ  _)
                                                                                                                                                                        "*"#%"!"$ÿÿ"ÿÿÿÿÿÿÿÿ
                                                                                                                                                                         
                                                                                                          ^$
                                                                                                          5jmgxcr}H                       #$!&6                  ÿÿÿV6"ÿS6
                              1"6ÿ"6ÿ2818ÿ17ÿ1"#")"6ÿ)$%6ÿ.ÿ-)ÿ#6ÿ&$*ÿ¢£¤ÿ¦¤§ÿ¨©§ªÿ«¬­©®¯©¨§©¤¦°±ÿ®§°§¬§ª®ÿ¬¦±ª®®ÿ¯©²ª­®©§³H\
IÿÿNwÿPÿNO ÿÌ¼½6Ð¾&ÿÿ%Þ6î!Êÿº» ¼½¾¿ÿÁ½Â½¾ÃÿÛÄ¿¾ÊÿÁ¾É½¼Ä»ÿáÜåí
                                          ("$ÿ&ÿ#)!6\
                               ÅÄÈ¾ÉÐÄÃ¾ÿÄ»ÿÇÄÈ½ËÂË¾
Iÿÿ´wQÿO  1`[1µÿ                 ]Sÿ`]1ÿ]1ÿ^ÿNÿNO QNOQÿ¶                                                    1`[1µÿ·[1ÿ$-ÿ&ÿ%6'#$%6%ÿ$ÿ'(#$"\
ÿÿÿÿÿÿÿÿÿMNO                 2YV[5ÿ52T[ÿ/ÿS858178U8                                                                      vwÿQNOQ  ·6! Y
IÿÿNQÿNJL 56ggÿckjdpxcokjH¸
ÿÿÿÿÿÿÿÿÿÿPÿNO                           02V[                                                                                                                                                                VZ1µ[ÿY2_[5
V^[                                         1]Y^25[ÿZSÿ^Z5Y[·ÿZSÿ5[1Z5V
áÝïÞæïÞÝáî
PÿPPÿwÿO
                                            ïÃïÿëÄÍ»ÿÖÂ»ÅÈ¾¿¼
    5[1[]Uÿ¹                                    ^_Z2Y Waived                                                    ^UUT·]Yÿ]SU                                                           02V[                LEK                            _^8ÿ02V[                     DJS
                                                                                                                           Case No. 1:18-CV-1265
01ÿ33ÿ4565785ÿÿ9456
ÿCase 1:18-cv-01265-LEK-DJS Document 1-6 Filed 10/27/18 Page 2 of 2
                  ÿÿÿ !ÿ"ÿ"ÿ#ÿÿ$ÿ%%
                                                              &'()*7+(,ÿ-*7ÿ.+6+/ÿ.*657ÿ1)55(
0)5ÿ01ÿ33ÿ1+6+/ÿ1*657ÿ8)55(ÿ234ÿ()5ÿ+35*762(+*3ÿ1*3(2+354ÿ)575+3ÿ35+()57ÿ757/2158ÿ3*7ÿ8'77/5653(8ÿ()5ÿ5+/+388ÿ234ÿ8576+15ÿ*5ÿ7/524+38ÿ*7ÿ*()57ÿ727578ÿ28
759'+754ÿ:,ÿ/2;<ÿ5=157(ÿ28ÿ77*6+454ÿ:,ÿ/*12/ÿ7'/58ÿ*5ÿ1*'7(
ÿÿ0)+8ÿ5*76<ÿ2777*654ÿ:,ÿ()5ÿ0'4+1+2/ÿ.*35575315ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58ÿ+3ÿ157(56:57ÿ?3<ÿ+8
759'+754ÿ5*7ÿ()5ÿ'85ÿ*5ÿ()5ÿ./57@ÿ*5ÿ.*'7(ÿ5*7ÿ()5ÿ7'77*85ÿ*5ÿ+3+(+2(+38ÿ()5ÿ1+6+/ÿ4*1@5(ÿ8)55(
ÿÿ.*3859'53(/,<ÿ2ÿ1+6+/ÿ1*657ÿ8)55(ÿ+8ÿ8':6+((54ÿ(*ÿ()5ÿ./57@ÿ*5
.*'7(ÿ5*7ÿ521)ÿ1+6+/ÿ1*67/2+3(ÿ5+/54
ÿÿ0)5ÿ2((*735,ÿ5+/+38ÿ2ÿ1285ÿ8)*'/4ÿ1*67/5(5ÿ()5ÿ5*76ÿ28ÿ5*//*;8A
BCDEÿ FDGHIGJJKLMNJNHODHIKBÿÿP3(57ÿ32658ÿ9/28(<ÿ5+78(<ÿ6+44/5ÿ+3+(+2/ÿ*5ÿ7/2+3(+55ÿ234ÿ45553423(
ÿÿQ5ÿ()5ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ+8ÿ2ÿ8*6573653(ÿ28531,<ÿ'85ÿ
        *3/,ÿ()5ÿ5'//ÿ3265ÿ*7ÿ8(234274ÿ2::756+2(+*38
ÿÿQ5ÿ()5ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ+8ÿ23ÿ*55+1+2/ÿ;+()+3ÿ2ÿ8*6573653(ÿ28531,<ÿ+453(+5,ÿ5+78(ÿ()5ÿ28531,ÿ234ÿ
        ()53ÿ()5ÿ*55+1+2/<ÿ8+6+38ÿ:*()ÿ3265ÿ234ÿ(+(/5

ÿÿÿCRE STHIUÿSJÿNKGONHVNBÿÿ-*7ÿ521)ÿ1+6+/ÿ1285ÿ5+/54<ÿ5=157(ÿ>
1
ÿ7/2+3(+55ÿ12858<ÿ53(57ÿ()5ÿ3265ÿ*5ÿ()5ÿ1*'3(,ÿ;)575ÿ()5ÿ5+78(ÿ/+8(54ÿ7/2+3(+55ÿ758+458ÿ2(ÿ()5ÿ
        (+65ÿ*5ÿ5+/+38
ÿÿQ3ÿ>
1
ÿ7/2+3(+55ÿ12858<ÿ53(57ÿ()5ÿ3265ÿ*5ÿ()5ÿ1*'3(,ÿ+3ÿ;)+1)ÿ()5ÿ5+78(ÿ/+8(54ÿ45553423(ÿ758+458ÿ2(ÿ()5ÿ(+65ÿ*5ÿ5+/+38
ÿÿ9WX0PAÿQ3ÿ/234ÿ
        1*345632(+*3ÿ12858<ÿ()5ÿ1*'3(,ÿ*5ÿ758+45315ÿ*5ÿ()5ÿY45553423(Yÿ+8ÿ()5ÿ/*12(+*3ÿ*5ÿ()5ÿ(721(ÿ*5ÿ/234ÿ+36*/654

ÿÿÿCVE IISZHNUKBÿÿP3(57ÿ()5ÿ5+76ÿ3265<ÿ2447588<ÿ(5/57)*35ÿ3'6:57<ÿ234ÿ2((*735,ÿ*5ÿ751*74
ÿÿQ5ÿ()575ÿ275ÿ856572/ÿ2((*735,8<ÿ/+8(ÿ()56ÿ*3ÿ23ÿ2((21)653(<ÿ3*(+38
        +3ÿ()+8ÿ851(+*3ÿY9855ÿ2((21)653(Y

Bÿÿ $TZGKOGVIGSHBÿÿ0)5ÿ:28+8ÿ*5ÿ['7+84+1(+*3ÿ+8ÿ85(ÿ5*7()ÿ'3457ÿ4'/5ÿ\92<ÿ-
4
.6
]
<ÿ;)+1)ÿ759'+758ÿ()2(ÿ['7+84+1(+*38ÿ:5ÿ8)*;3ÿ+3ÿ7/524+388
ÿÿ]/215ÿ23ÿY^Yÿ
        +3ÿ*35ÿ*5ÿ()5ÿ:*=58
ÿÿQ5ÿ()575ÿ+8ÿ6*75ÿ()23ÿ*35ÿ:28+8ÿ*5ÿ['7+84+1(+*3<ÿ7751545315ÿ+8ÿ8+653ÿ+3ÿ()5ÿ*7457ÿ8)*;3ÿ:5/*;

        >3+(54ÿ1(2(58ÿ7/2+3(+55
ÿÿ9ÿ0'7+84+1(+*3ÿ:2854ÿ*3ÿ_\ÿ>
1
.
ÿ`3aÿ234ÿ`3\
ÿÿ1'+(8ÿ:,ÿ28531+58ÿ234ÿ*55+1578ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58ÿ275ÿ+31/'454ÿ)575

        >3+(54ÿ1(2(58ÿ45553423(
ÿÿ9_ÿb)53ÿ()5ÿ7/2+3(+55ÿ+8ÿ8'+38ÿ()5ÿ>3+(54ÿ1(2(58<ÿ+(8ÿ*55+1578ÿ*7ÿ28531+58<ÿ7/215ÿ23ÿY^Yÿ+3ÿ()+8ÿ:*=

        -54572/ÿ9'58(+*3
ÿÿ9`ÿ0)+8ÿ755578ÿ(*ÿ8'+(8ÿ'3457ÿ_\ÿ>
1
.
ÿ``<ÿ;)575ÿ['7+84+1(+*3ÿ27+858ÿ'3457ÿ()5ÿ.*38(+('(+*3ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58<ÿ23ÿ26534653(ÿ
        (*ÿ()5ÿ.*38(+('(+*3<ÿ23ÿ21(ÿ*5ÿ.*387588ÿ*7ÿ2ÿ(752(,ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58
ÿÿQ3ÿ12858ÿ;)575ÿ()5ÿ>
1
ÿ+8ÿ2ÿ727(,<ÿ()5ÿ>
1
ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ1*45ÿ(2@58ÿ
        7751545315<ÿ234ÿ:*=ÿÿ*7ÿ_ÿ8)*'/4ÿ:5ÿ627@54

        c+6578+(,ÿ*5ÿ1+(+d538)+7
ÿÿ93ÿ0)+8ÿ755578ÿ(*ÿ8'+(8ÿ'3457ÿ_\ÿ>
1
.
ÿ``_<ÿ;)575ÿ727(+58ÿ275ÿ1+(+d538ÿ*5ÿ4+555753(ÿ8(2(58
ÿÿb)53ÿe*=ÿ3ÿ+8ÿ1)51@54<ÿ()5ÿ
        1+(+d538)+7ÿ*5ÿ()5ÿ4+555753(ÿ727(+58ÿ6'8(ÿ:5ÿ1)51@54Bÿÿ9155ÿ151(+*3ÿQQQÿ:5/*;fÿgÿJNONZDFÿhTNKIGSHÿDVIGSHKÿIDiNÿjZNVNONHVNÿSkNZÿOGkNZKGIUÿ
        VDKNKB
Bÿÿ NKGONHVNÿCVGIGlNHKmGjEÿSJÿZGHVGjDFÿDZIGNKBÿÿ0)+8ÿ851(+*3ÿ*5ÿ()5ÿ01ÿ33ÿ+8ÿ(*ÿ:5ÿ1*67/5(54ÿ+5ÿ4+6578+(,ÿ*5ÿ1+(+d538)+7ÿ;28ÿ+34+12(54ÿ2:*65
ÿÿn27@ÿ()+8
        851(+*3ÿ5*7ÿ521)ÿ77+31+72/ÿ727(,

"B DITZNÿSJÿTGIBÿÿ]/215ÿ23ÿY^Yÿ+3ÿ()5ÿ2777*77+2(5ÿ:*=
ÿÿQ5ÿ()575ÿ275ÿ6'/(+7/5ÿ32('75ÿ*5ÿ8'+(ÿ1*458ÿ288*1+2(54ÿ;+()ÿ()5ÿ1285<ÿ7+1@ÿ()5ÿ32('75ÿ*5ÿ8'+(ÿ1*45ÿ
        ()2(ÿ+8ÿ6*8(ÿ277/+12:/5
ÿÿ./+1@ÿ)575ÿ5*7AÿW2('75ÿ*5ÿ1'+(ÿ.*45ÿc5817+7(+*38
ÿÿ
"Bÿ ZGoGHBÿÿ]/215ÿ23ÿY^Yÿ+3ÿ*35ÿ*5ÿ()5ÿ85653ÿ:*=58

        X7+8+32/ÿ]7*1554+388
ÿÿ9ÿ.2858ÿ;)+1)ÿ*7+8+32(5ÿ+3ÿ()5ÿ>3+(54ÿ1(2(58ÿ4+8(7+1(ÿ1*'7(8

        456*654ÿ57*6ÿ1(2(5ÿ.*'7(
ÿÿ9_ÿ]7*1554+388ÿ+3+(+2(54ÿ+3ÿ8(2(5ÿ1*'7(8ÿ62,ÿ:5ÿ756*654ÿ(*ÿ()5ÿ4+8(7+1(ÿ1*'7(8ÿ'3457ÿ0+(/5ÿ_\ÿ>
1
.
<ÿ151(+*3ÿ33
ÿÿ
        b)53ÿ()5ÿ75(+(+*3ÿ5*7ÿ756*62/ÿ+8ÿ8723(54<ÿ1)51@ÿ()+8ÿ:*=

        45623454ÿ57*6ÿ&775//2(5ÿ.*'7(
ÿÿ9`ÿ.)51@ÿ()+8ÿ:*=ÿ5*7ÿ12858ÿ75623454ÿ(*ÿ()5ÿ4+8(7+1(ÿ1*'7(ÿ5*7ÿ5'7()57ÿ21(+*3
ÿÿ>85ÿ()5ÿ42(5ÿ*5ÿ756234ÿ28ÿ()5ÿ5+/+38ÿ
        42(5

        45+38(2(54ÿ*7ÿ45*75354
ÿÿ93ÿ.)51@ÿ()+8ÿ:*=ÿ5*7ÿ12858ÿ75+38(2(54ÿ*7ÿ75*75354ÿ+3ÿ()5ÿ4+8(7+1(ÿ1*'7(
ÿÿ>85ÿ()5ÿ75*753+38ÿ42(5ÿ28ÿ()5ÿ5+/+38ÿ42(5

        07238557754ÿ57*6ÿ&3*()57ÿc+8(7+1(
ÿÿ9aÿ-*7ÿ12858ÿ(7238557754ÿ'3457ÿ0+(/5ÿ_\ÿ>
1
.
ÿ151(+*3ÿ3392
ÿÿc*ÿ3*(ÿ'85ÿ()+8ÿ5*7ÿ;+()+3ÿ4+8(7+1(ÿ(72385578ÿ*7ÿ
        6'/(+4+8(7+1(ÿ/+(+82(+*3ÿ(72385578

        n'/(+4+8(7+1(ÿp+(+82(+*3ÿqÿ07238557
ÿÿ9ÿ.)51@ÿ()+8ÿ:*=ÿ;)53ÿ2ÿ6'/(+4+8(7+1(ÿ1285ÿ+8ÿ(7238557754ÿ+3(*ÿ()5ÿ4+8(7+1(ÿ'3457ÿ2'()*7+(,ÿ*5ÿ0+(/5ÿ_\ÿ>
1
.
ÿ
        151(+*3ÿ3
ÿ
        n'/(+4+8(7+1(ÿp+(+82(+*3ÿqÿc+751(ÿ-+/5
ÿÿ9\ÿ.)51@ÿ()+8ÿ:*=ÿ;)53ÿ2ÿ6'/(+4+8(7+1(ÿ1285ÿ+8ÿ5+/54ÿ+3ÿ()5ÿ8265ÿ4+8(7+1(ÿ28ÿ()5ÿn28(57ÿncpÿ4*1@5(
ÿ
         ÿÿ#ÿ#ÿÿÿÿ!ÿMÿrBÿÿX7+8+3ÿ.*45ÿÿ;28ÿ'854ÿ5*7ÿ)+8(*7+12/ÿ751*748ÿ234ÿ+8ÿ3*ÿ/*3857ÿ75/5623(ÿ4'5ÿ(*ÿ
        1)23858ÿ+3ÿ8(2('5

"Bÿ DTKNÿSJÿVIGSHBÿÿ457*7(ÿ()5ÿ1+6+/ÿ8(2('(5ÿ4+751(/,ÿ75/2(54ÿ(*ÿ()5ÿ12'85ÿ*5ÿ21(+*3ÿ234ÿ8+65ÿ2ÿ:7+55ÿ45817+7(+*3ÿ*5ÿ()5ÿ12'85
ÿÿMSÿHSIÿVGINÿsTZGKOGVIGSHDFÿ
        KIDITINKÿTHFNKKÿOGkNZKGIUBÿÿP=267/5Aÿ>
1
ÿ.+6+/ÿ1(2('(5Aÿ3ÿ>1.ÿaa`ÿÿe7+55ÿc5817+7(+*3Aÿ>32'()*7+d54ÿ75157(+*3ÿ*5ÿ12:/5ÿ8576+15
"Bÿ NhTNKINOÿGHÿStjFDGHIBÿÿ./288ÿ&1(+*3
ÿÿ]/215ÿ23ÿY^Yÿ+3ÿ()+8ÿ:*=ÿ+5ÿ,*'ÿ275ÿ5+/+38ÿ2ÿ1/288ÿ21(+*3ÿ'3457ÿ4'/5ÿ_`<ÿ-
4
.6
]

        c56234
ÿÿQ3ÿ()+8ÿ87215ÿ53(57ÿ()5ÿ21('2/ÿ4*//27ÿ26*'3(ÿ:5+38ÿ45623454ÿ*7ÿ+34+12(5ÿ*()57ÿ456234<ÿ8'1)ÿ28ÿ2ÿ775/+6+327,ÿ+3['31(+*3

        0'7,ÿc56234
ÿÿ.)51@ÿ()5ÿ2777*77+2(5ÿ:*=ÿ(*ÿ+34+12(5ÿ;)5()57ÿ*7ÿ3*(ÿ2ÿ['7,ÿ+8ÿ:5+38ÿ45623454

"BÿNFDINOÿDKNKBÿÿ0)+8ÿ851(+*3ÿ*5ÿ()5ÿ01ÿ33ÿ+8ÿ'854ÿ(*ÿ755575315ÿ75/2(54ÿ7534+38ÿ12858<ÿ+5ÿ23,
ÿÿQ5ÿ()575ÿ275ÿ75/2(54ÿ7534+38ÿ12858<ÿ+3857(ÿ()5ÿ4*1@5(ÿ
        3'6:578ÿ234ÿ()5ÿ1*77587*34+38ÿ['485ÿ32658ÿ5*7ÿ8'1)ÿ12858

MDINÿDHOÿIISZHNUÿGoHDITZNBÿÿc2(5ÿ234ÿ8+83ÿ()5ÿ1+6+/ÿ1*657ÿ8)55(

